Citation Nr: 1605636	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1981 to March 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from a psychiatric disability due to a stressor event in service.  Specifically, during his October 2015 Board hearing he alleged that he was traumatized by an experience aboard the U.S.S. San Bernardino (LST-1189) anchored in Japan during a period approximately from January to March 1982.  The Veteran describes a stressor event that features the suicide of a fellow serviceman aboard the ship.  A review of the claims file reveals that VA has attempted to verify the Veteran's alleged stressor through the U.S. Army and Joint Services Records Research Center (JSRRC).  However, that research was based upon the understanding that the stressor event took place in 1983; the Veteran has now indicated (including during his October 2015 Board hearing testimony) that he believes the stressor event occurred "between January and March" of 1982, rather than 1983 as previously reported and researched.  As the alleged stressor event appears to be one eminently capable of verification, verification of the event must be sought on remand.  Development of medical evidence thereafter may also be indicated.

Most of the Veteran's service treatment records (STRs) have apparently been lost and are unavailable from the service department, as detailed in the AOJ's August 2014 formal finding concerning their unavailability.  Therefore, VA has a heightened duty to assist the Veteran in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

It is not entirely clear whether the Veteran's service personnel records may be available (despite the established unavailability of the service medical records).  Notably, the AOJ's August 2014 formal finding memorandum concerning the unavailability of the service treatment records suggests that "[o]nly personnel records exist ... sent and received by this office."  Review of the claims-file does not reveal a clearly complete set of the Veteran's service personnel records available for review.  During the processing of this remand, the AOJ shall have the opportunity to take appropriate action to obtain any of the Veteran's available outstanding service personnel records for association with his record.

Additionally, the Veteran's testimony at the October 2015 Board hearing suggests that outstanding records of VA treatment may contain pertinent information, to include with regard to establishing a diagnosis of PTSD.  The Veteran's recent VA treatment records are constructively of record; they must be secured for the Board's review to allow for a fully informed final appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain the Veteran's pertinent VA treatment records.  In particular, the AOJ must ensure that the VA treatment records concerning the evaluation and treatment of his mental health / psychiatric diagnoses are available for review as part of the evidentiary record in this case.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

2.  The AOJ should obtain for the record copies of the Veteran's complete service personnel records.  If they cannot be located / obtained, the RO should ask the Veteran to provide copies of all personnel records he has in his possession.

3.  The Veteran has now presented new/revised information indicating that he believes his alleged stressor event aboard the U.S.S. San Bernardino (LST-1189) occurred within a time frame of January to March 1982.  This information should be forwarded to the JSRRC, with a request that that organization attempt to verify the claimed stressor.  (If the time frame provided exceeds the maximum length for a single JSRRC request, a second request should be made to encompass the entire identified period.)  If the information provided by the Veteran is insufficient, he must be so notified and offered opportunity to supplement the information.  If the stressor event cannot be verified, the file should be so annotated, and the Veteran must be so notified.

4.  After the above-sought development is completed, if the cited stressor event is verified, the AOJ should arrange for the Veteran to be examined by a psychologist or psychiatrist to ascertain the nature and likely etiology of any psychiatric disabilities, to include whether or not he has PTSD based on the verified stressor event in service.  The Veteran's record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer an opinion that responds to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found.  Specifically, does the Veteran have a diagnosis of PTSD based on a corroborated stressor event in service?

(b) If PTSD is not diagnosed (but a stressor event is found to be verified), explain why the Veteran does not meet the criteria for such diagnosis, and if another psychiatric disability is diagnosed opine whether or not it is related to the verified stressor event.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

5.  The AOJ should then review the record, ensure that all remand instructions have been fulfilled, with complete responses received for each outstanding request, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

